Title: Estimate for the Service of the Year 1806, 10 December 1805
From: Madison, James
To: 


          
            Department of State December 10th. 1805
          
          
         
            
              Foreign Intercourse.
            
            
              Salaries of three Ministers viz: to London, Paris and Madrid @ $9000 is
              
              $27.000
              }
              
            
            
              Ditto for their three Secretaries @ 1350 ea.
              
              4.050
              
              
            
            
              Their Contingent expences other than personal
              
              2.000
              
              
            
            
              Extra expense of the Mission to Madrid.
              
              6.000
             
              
            
            
              Contingencies
              
              26.950
              
              $66.000
            
            
              Deficiency of former appropriation to carry into effect the Convention with France of April
              }
              
              
              6.000
            
            
              Barbary Intercourse.
            
        
            
              Salary allowed to the Consul at Algiers
              
              $4.000
              
              
            
            
              Do. to those at Morocco, Tunis & Tripoli @ 2000 ea
              
              6.000
              
              
            
            
              Their expences other than personal
              
              3.500
              
              
            
            
              For difference between the cost of the articles in which 
                the annuity to algiers is payable and the price at which 
                they are received, making a difference between the permanent 
                appropriations & the annual charges of
              }
              36.000
              
              
            
            
              Contingent expense of Intercourse with Barbary not to be foreseen 
              }
              50.000
              
              $99.500
            
            
              Seamen.
            
            
            
              For the relief & protection of distressed Seamen
              
              
              5.000
            
            
            
              Captures.
            
            
            
              Salary of an Agent at Paris to prosecute claims in relation to captures
              
              $2,000
              }
              
            
            
              Do. one at Madrid $2000. Do. one at London $2000
              
              $4.000
              $6.000
            
            
              Carried forward
              
              
              Dols. 182.500
            
            
              Estimate continued, amot. brot. forward
              
              
              $182,500.
            
            
              Salaries of the Dept. of State.
            
          
            
              Of the Secretary of State
              
              $5,000
              }
              
            
            
              Of his Clerks
              
              5,900
              
            
            
              Of additional Clerk hire in the year 1806, and for a deficiency in the year 1805 
              }
              1.200
              
            
            
              Of his Messenger
              
              410
              $12,560 [sic]
            
            
              Contingent expences of the Dept. of State
            
            
            
              For printing and distributing 10,000 copies of the laws of the first Session, ninth Congress
              }
              $4.250
              }
              
            
            
              For printing the laws in Newspapers
              
              4.000
              
            
            
              Fire and Candles
              
              200
              
            
            
              Newspapers for the Office, & public Agents abroad
              
              150
              
            
            
              Mediterranean passports, Printing and Parchment
              
              1,350
              
            
            
              Blank patents, personal papers Circulars, &ca
              
              1.000
              
            
            
              Purchasing Books
              
              400
              
            
            
              Stationary
              
              600
              
            
            
              Miscellaneous
              
              500
              
            
            
              For Special messengers charged with dispatches
              
              2,000
              
            
            
              
              
              
              
              $14,450
            
            
              
              
              
              
              $209.510
            
          
          
            James Madison.
          
        